A petition for certification of the judgment in A-5880-11 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted. This Court’s opinion remanding this matter provided for “the Appellate Division to decide whether there is sufficient credible evidence in the record to support the finding of abuse or neglect on an alternate theory articulated by the family court.” New Jersey Division of Child Protection & Permanency v. Y.N., 220 N.J. 165, 186, 104 A.3d 244, 256 (2014). In its opinion on the remand, the Appellate Division concluded that “the record before *309us is inadequate to permit a meaningful determination of the alternative theories [of abuse and neglect].” (Slip op. at 5).
As the burden of presenting sufficient credible evidence of abuse and neglect is on the Division, the Appellate Division’s conclusion in this regard is tantamount to a finding that the Division failed to satisfy that burden. The panel’s determination resolves the question posed by this Court in its remand in favor of petitioner. As a result of the Appellate Division’s finding, the judgment of the trial court finding abuse and neglect is vacated.